McMurray, Presiding Judge.
In J. H. Morris Building Supplies v. Brown, 245 Ga. 178 (264 SE2d 9), the Supreme Court has reversed our judgments of affirmance of the trial court in J. H. Morris Building Supplies v. Brown; J. H. Morris Building Supplies v. Williamson; Shuman Owens Supply Co. v. Williamson; Shuman Owens Supply Co. v. Brown, 151 Ga. App. 522 (260 SE2d 358) (wherein we applied a strict construction of statutory law), with reference to the notice given by the filing of a claim of lien under Code Ann. § 67-2002, as amended by Ga. L. 1977, p. 675. Our opinion and judgments are therefore vacated and set aside. The opinion of the Supreme Court is substituted which requires a reversal of the trial court.

Judgments reversed.


Banke and Sognier, JJ., concur.